Citation Nr: 0710074	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to service connection for a right wrist 
disability, status post gunshot wound.  

2.   Entitlement to service connection for a chest 
disability, status post gunshot wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel 


INTRODUCTION

The veteran served on active duty from December 1974 through 
December 1976.

The matter comes before the Board of Veterans' Appeals (Board 
or BVA) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.

The Board remanded the appeal in October 2004 for the RO to 
obtain the veteran's service personnel records, to include 
any line of duty determination.  The RO partially developed 
the case in accordance with the Board's remand and then 
returned the case to the Board.  

In light of the additional development that is required, as 
will be explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

First, it is noted that the RO did not provide notice to the 
veteran pursuant to the Veterans Claims Assistance Act (VCAA) 
concerning the issue of whether the above claimed 
disabilities occurred in the line of duty or were the result 
of willful misconduct.  In that regard, it is noted that upon 
receipt of an application for service connection, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  See 38 U.S.C. §§ 5102, 
5103(a); 38 C.F.R. § 3.159(b).  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this particular case, the RO has not yet provided the 
veteran with notice pertaining to the initial issue of 
whether the injuries for which the veteran claimed service 
connection were incurred in the line of duty or whether they 
were the result of willful misconduct.  This deficiency must 
be cured on remand.    

When this appeal was last before the Board in October 2004, 
the Board remanded the case for the RO to obtain copies of 
the veteran's service personnel records, to include any line 
of duty determination rendered.  If the service personnel 
records did not contain information as to a line of duty 
determination, the RO was to request a copy of the report 
from the U.S. Army Enlisted Records and Evaluation Center at 
Fort Benjamin Harrison, Indiana.  

On remand, the RO associated with the claims folder a March 
2002 response from the National Personnel Records Center 
(NPRC), which indicated that a Dec. 31, 1974, accidental 
shooting line of duty report was not a matter of record.  The 
veteran's service personnel records were received from the 
NPRC in November 2004, but they did not contain a line of 
duty determination.  The RO contacted the U.S. Army Human 
Resources Command in Alexandria, Virginia, in November 2004 
in order to obtain the information requested by the Board 
remand.  The response, however, indicated that the request 
should have been directed to the Commander at the Human 
Resources Command in St. Louis, MO.  It does not appear, 
however, that the RO contacted this facility in an attempt to 
obtain the information requested by the Board.  As a result, 
another remand is necessary in this case.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (held that, where remand 
orders of the Board or Court are not complied with, 
compliance with such instructions is required).  It is 
additionally noted that the veteran's accredited 
representative has argued that VA should contact the Army 
Criminal Investigation Division as they may have a copy of 
the line of duty report, if existing.  The RO should also 
contact this facility on remand in an effort to obtain the 
line of duty report, if existing. 

Finally, the Supplemental Statement of the Case (SSOC) that 
was issued by the RO in April 2006 was returned by the U.S. 
Postal Service as undeliverable.  On remand, the RO should 
send the veteran a copy of the April 2006 SSOC at his current 
address, which is of record in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice 
letter that informs the veteran of the 
information necessary to substantiate 
that the above claimed conditions were 
incurred in the line of duty and not as a 
result of willful misconduct, in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
(West 2002), 38 C.F.R. § 3.159 (2006), 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claims, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should send a copy of the 
April 2006 SSOC to the veteran at his 
current address, which is of record in 
the claims folder.

3.  The RO should also attempt to obtain 
a copy of any existing line of duty 
report by requesting the same from (a) 
the U.S. Army Human Resources Command in 
St. Louis, MO; (b) the U.S. Army Human 
Resources Command in Fort Benjamin 
Harrison, IN; and (c) the Army Criminal 
Investigation Unit.  All responses must 
be associated with the claims folder.  

4.  The RO should then re-adjudicate the 
veteran's claim in light of the evidence 
added to the record since the last SSOC.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished 
another SSOC and be given the opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




